Appeal from an order of the Supreme Court, Onondaga County (Donald A. Green*1236wood, J.), entered June 25, 2015 in a proceeding pursuant to CPLR article 75. The order denied petitioner’s motion for leave to renew the amended petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner commenced this CPLR article 75 proceeding challenging his termination as a tenured administrator of the Jordan-Elbridge Central School District. On a prior appeal, we modified an order denying the amended petition by granting the amended petition in part (Matter of Hamilton v Alley, 137 AD3d 1564, 1565 [2016]). Petitioner now appeals from an order denying his subsequent motion for leave to renew his amended petition. As Supreme Court properly concluded, petitioner failed in support of his motion to offer new facts that were unavailable when the court initially denied the amended petition. “Thus, . . . [petitioner’s] motion purportedly seeking leave to renew was actually seeking leave to reargue, and no appeal lies from an order denying leave to reargue” (Hill v Milan, 89 AD3d 1458, 1458 [2011]; see Westrick v County of Steuben, 309 AD2d 1246, 1246-1247 [2003]). We therefore dismiss the appeal.
Present — Whalen, P.J., Smith, Centra, Peradotto and Carni, JJ.